UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-51166 Community Shores Bank Corporation (Exact name of registration as specified in its charter) Michigan 38-3423227 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1030 W. Norton Avenue, Muskegon, MI (Address of principal executive offices) (Zip Code) (231) 780-1800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x ] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ] Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [x ] Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[x ] No At May 1, 2012, 1,468,800 shares of common stock were outstanding. Community Shores Bank Corporation Index PART I. Financial Information Page No. Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 Item 3.Quantitative and Qualitative Disclosures about Market Risk 48 Item 4.Controls and Procedures 48 PART II. Other Information Item 1.Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3.Defaults upon Senior Securities 50 Item 4.Mine Safety Disclosures 50 Item 5.Other Information 50 Item 6.Exhibits 50 Signatures 51 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) COMMUNITY SHORES BANK CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, (unaudited) ASSETS Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Total cash and cash equivalents Securities available for sale (at fair value) Loans held for sale Loans Less: Allowance for loan losses Net loans Federal Home Loan Bank stock (at cost) Premises and equipment, net Accrued interest receivable Foreclosed assets Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non-interest-bearing $ $ Interest-bearing Total deposits Federal funds purchased and repurchase agreements Subordinated debentures Notes payable Accrued expenses and other liabilities Total liabilities Shareholders’ equity Preferred Stock, no par value: 1,000,000 sharesauthorized and none issued 0 0 Common Stock, no par value: 9,000,000 shares authorized;1,468,800 issued and outstanding Retained deficit ) ) Accumulated other comprehensive income Total shareholders’ equity ) ) Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. - 1 - COMMUNITY SHORES BANK CORPORATION CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Interest and dividend income Loans, including fees $ $ Securities Federal funds sold, FHLB dividends and other income Total interest income Interest expense Deposits Repurchase agreements, federal funds purchased, and other debt Federal Home Loan Bank advances and notes payable Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Non-interest income Service charges on deposit accounts Mortgage loan referral fees 0 Gain on sale of loans Gain on sale of securities 0 Loss on sale of foreclosed assets ) ) Other Total non-interest income Non-interest expense Salaries and employee benefits Occupancy Furniture and equipment Advertising Data processing Professional services Foreclosed asset impairment Other Total non-interest expense Loss Before Federal Income Taxes ) ) Federal income tax expense (benefit) 0 0 Net Loss $ ) $ ) Weighted average shares outstanding Diluted average shares outstanding Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) See accompanying notes to consolidated financial statements. - 2 - COMMUNITY SHORES BANK CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Net loss $ ) $ ) Other comprehensive income (loss): Unrealized holding gains and (losses) on available for sale securities ) Less reclassification adjustments for gains later recognized in income ) 0 Net unrealized gain (loss) ) Tax effect 0 0 Total other comprehensive income (loss) ) Comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements. - 3 - COMMUNITY SHORES BANK CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (UNAUDITED) Shares Common Stock Retained Deficit Accumulated Other Comprehensive Income Total Shareholders’ Equity Balance at January 1, 2011 $ $ ) $ $ Net loss ) ) Other comprehensive income Balance at March 31, 2011 $ $ ) $ $ Balance at January 1, 2012 $ $ ) $ $ ) Net loss ) ) Other comprehensive loss ) ) Balance at March 31, 2012 $ $ ) $ $ ) See accompanying notes to consolidated financial statements. - 4 - COMMUNITY SHORES BANK CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Three Months Ended March 31, 2012 Three Months Ended March 31, 2011 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Provision for loan losses Depreciation and amortization Net amortization of securities Net realized gain on sale of securities ) 0 Net realized gain on sale of loans ) ) Net realized loss on sale of foreclosed assets Foreclosed asset impairment Originations of loans for sale ) ) Proceeds from loan sales Net change in: Accrued interest receivable and other assets ) ) Accrued interest payable and other liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities Activity in available for sale securities: Sales 0 Maturities, prepayments and calls Purchases ) ) Loan originations and payments, net Additions to premises and equipment, net ) Proceeds from the sale of foreclosed assets Net cash from investing activities Cash flows from financing activities Net change in deposits Net change in federal funds purchased andrepurchase agreements Net cash from financing activities Net change in cash and cash equivalents Beginning cash and cash equivalents Ending cash and cash equivalents $ $ Supplemental cash flow information: Cash paid during the period for interest $ $ Transfers from loans to foreclosed assets Foreclosed asset sales financed by the Company 0 See accompanying notes to consolidated financial statements. - 5 - COMMUNITY SHORES BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND RECENT DEVELOPMENTS: The unaudited, consolidated financial statements as of and for the three months ended March 31, 2012 include the consolidated results of operations of Community Shores Bank Corporation (“Company”) and its wholly-owned subsidiaries, Community Shores Financial Services (“CS Financial Services”), and Community Shores Bank (the “Bank”), and the Bank’s wholly-owned subsidiary, Community Shores Mortgage Company (the “Mortgage Company”) and the Mortgage Company’s wholly-owned subsidiary, Berryfield Development, LLC (“Berryfield”). Community Shores Capital Trust I (“the Trust”) is not consolidated and exists solely to issue capital securities. These consolidated financial statements have been prepared in accordance with the instructions for Form 10-Q and Article 8 of Regulation S-X and do not include all disclosures required by generally accepted accounting principles for a complete presentation of the Company’s financial condition and results of operations.In the opinion of management, the information reflects all adjustments (consisting only of normal recurring adjustments) which are necessary in order to make the financial statements not misleading and for a fair representation of the results of operations for such periods.The results for the period ended March 31, 2012 should not be considered as indicative of results for a full year.For further information, refer to the consolidated financial statements and footnotes included in the Company’s annual report on Form 10-K for the period ended December 31, 2011. Some items in the prior year financial statements may be reclassified to conform to the current presentation. In May 2011, the FASB issued an amendment to achieve common fair value measurement and disclosure requirements between U.S. and International accounting principles. Overall, the guidance is consistent with existing U.S. accounting principles; however, there are some amendments that change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements.For public companies, the amendments in this guidance are effective for interim and annual reporting periods beginning after December 15, 2011. The effect of adopting this new guidance was disclosure-related only and had no impact on the Company’s results of operations. In June 2011, the FASB amended existing guidance and eliminated the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity. The amendment requires that comprehensive income be presented in either a single continuous statement or in two separate consecutive statements.For public companies, the amendments in this guidance are effective as of the beginning of a fiscal reporting year, and interim periods within that year, that begins after December 15, 2011. The Company adopted this amendment by adding a consolidated statement of comprehensive income immediately following the consolidated statements of income. - 6 - COMMUNITY SHORES BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND RECENT DEVELOPMENTS (Continued): Since 2008, the Company has experienced consolidated losses stemming from deterioration in credit quality and real estate values requiring the need for large loan loss provisions and impairments of foreclosed real estate. As a result primarily of the sustained losses, the Bank’s capital ratios declined. The Bank has been deemed undercapitalized since December 31, 2010 according to regulatory capital standards. At that time, the Bank had a total risk-based capital ratio of 7.06%. At March 31, 2012, the Bank had a total risk-based capital ratio of 6.88%. The Bank remains undercapitalized as of that date. As a result of deteriorating asset quality, poor earnings and falling capital ratios, the Bank endured additional regulatory scrutiny and entered into a Consent Order with the Federal Deposit Insurance Corporation (“FDIC”) and the State of Michigan’s Office of Financial and Insurance Regulation (“OFIR”), its primary regulators, on September 2, 2010. The Bank agreed to the terms of the Consent Order without admitting or denying any charge of unsafe or unsound banking practices relating to capital, asset quality, or earnings. The Consent Order imposes no fines or penalties on the Bank. The Consent Order will remain in effect and enforceable until it is modified, terminated, suspended, or set aside by the FDIC and OFIR. Under the Consent Order the Bank was required, within 90 days of September 2, 2010, to have and maintain its level of Tier 1 capital, as a percentage of its total assets, at a minimum of 8.5%, and its level of qualifying total capital, as a percentage of risk-weighted assets, at a minimum of 11%. The Bank was not able to meet these requirements within the required 90-day period and remains out of compliance with the Consent Order as of March 31, 2012. The lack of financial soundness of the Bank and the Company’s inability to serve as a source of strength for the Bank resulted in the board of directors entering into a Written Agreement with the Federal Reserve Bank of Chicago (the “FRB”), the Company’s primary regulator. The Written Agreement became effective on December 16, 2010, when it was executed by the FRB. The Written Agreement provides that: (i) the Company must take appropriate steps to fully utilize its financial and managerial resources to serve as a source of strength to the Bank; (ii) the Company may not declare or pay any dividends or take dividends or any other payment representing a reduction in capital from the Bank or make any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior FRB approval; (iii) the Company may not incur, increase or guarantee any debt or purchase or redeem any shares of its stock without prior FRB approval; (iv) the Company must submit a written statement of its planned sources and uses of cash for debt service, operating expenses and other purposes to the FRB within 30 days of the Written Agreement; (v) the Company shall take all necessary actions to ensure that the Bank, the Company and all nonbank subsidiaries of both the Bank and the Company comply with sections 23A and 23B of the Federal Reserve Act and Regulation W of the Board of Governors (12 C.F.R. Part 223) in all transactions between affiliates; (vi) the Company may not appoint any new director or senior executive officer, or change the responsibilities of any senior executive officer so that the officer would assume a different senior executive officer position, without prior regulatory approval; and finally (vii) within 30 days after the end of each calendar quarter following the date of the Written Agreement, the board of directors shall submit to the FRB written progress reports detailing the form and manner of all actions taken to secure compliance with the provisions of the Written Agreement as well as current copies of the parent company only financial statements. The Company has not yet been able to meet the obligation detailed in part (i) above; as the Company currently has negative equity and limited resources with which to support the capital needs of the Bank. - 7 - COMMUNITY SHORES BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. BASIS OF PRESENTATION AND RECENT DEVELOPMENTS (Continued): The Company’s main liquidity resource is its cash account balance which, as of March 31, 2012, was approximately $52,000. The Jumpstart Our Business Startups Act (the “JOBS Act”) was enacted on April 5, 2012 increasing the number of shareholders of record to 1,200 below which a bank holding company may suspend its duty to file reports and terminate registration of its securities under Section 12(g) of the Exchange Act. Since the Company has less than 1,200 shareholders of record and it has limited cash to continue fulfilling its reporting obligation, Management and the Board of Directors are considering deregistration. On January 3, 2011, the Company was not able to repay its $5 million term loan when it came due. The Company does not have the resources to pay the outstanding principal and does not expect to have it in the near future. The Company did not make the last eight contractual quarterly interest payments. The total interest due to Fifth Third at year-end 2011 was $458,000. The Company continues to accrue interest on the term loan and at March 31, 2012, the total interest due Fifth Third was $533,000. Since the Company presently does not have sufficient funds to pay off the term loan’s principal and accrued interest, Fifth Third has a right to foreclose on the Bank’s stock which collateralizes the term loan. On August 17, 2011, the Bank was issued a Supervisory Prompt Corrective Action Directive (the “Directive”) because of its undercapitalized capital category at December 31, 2010, its failure to submit a capital restoration plan that satisfies the requirements stipulated in the FDIC Rules and Regulations, and the continued deterioration of the Bank. The Directive stipulated that the Bank be restored to an “adequately capitalized” capital category within 60 days of the issuance of the Directive. During the 60 days, the board made efforts to secure funding and comply with the Directive but was not successful. As such, the Bank was not in compliance with the Directive at the end of 60 days and remains out of compliance. The board informed the FDIC in a letter dated October 14, 2011 that it was unable to comply with the Directive. There has been no further communications with the FDIC regarding the Directive. The board’s efforts to garner capital for the Bank are expected to continue. Failure to comply with the provisions of the Consent Order, the Written Agreement or the Directive may subject the Bank to further regulatory enforcement action. The Company’s net losses, failure to repay its term loan at maturity, non-compliance with the higher capital ratios of the Directive and the Consent Order, and the provisions of the Written Agreement raise substantial doubt about the Company’s ability to continue as a going concern. As a result of this substantial doubt, our auditors added an explanatory paragraph to their opinion on the Company’s December 31, 2011 and 2010 consolidated financial statements expressing substantial doubt about the Company’s ability to continue as a going concern. These financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. - 8 - COMMUNITY SHORES BANK CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2.SECURITIES AVAILABLE FOR SALE: The following tables represent the securities held in the Company’s portfolio at March 31, 2012 and at December 31, 2011: March 31, 2012 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value US Treasury $ $ $
